Citation Nr: 1202358	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-20 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to August 1995.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) evaluation, effective August 2007.  

In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  At its most limited, the Veteran's hearing is manifested by no more than level II hearing in the right ear and level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In this case, the Veteran was provided a VCAA letter in August 2007 which informed her of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from August 2008 to April 2010, and private treatment records dated March 2007 and October 2011.  The Veteran was also provided VA examinations in connection with her claim, which are found to be adequate for rating purposes.  The examiners recorded pertinent examination findings and noted the Veteran's medical history.  The examination reports include subjective information regarding the disability, objective findings that correlate to the diagnostic code criteria, and a thorough physical examination.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran asserts that a compensable evaluation is warranted for her service-connected bilateral hearing loss. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic codes identify the various disabilities.  

Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2011).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

The Board observes that summary information accompanying the rating criteria for evaluating audiologic disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2011).  The "unusual patterns of hearing impairment" include cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the record indicates that the Veteran has undergone two audiological evaluations since September 2007.  At the September 2007 audiological evaluation conducted through QTC Medical Services (QTC), puretone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
35
40
LEFT
25
20
30
45
45

Average puretone thresholds were 33.75 (rounded up to 34) decibels in the right tear and 35 decibels in the left ear.  The Veteran had Maryland CNC test scores of 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with mild high frequency sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear.  

The Veteran underwent a second VA audiological examination in September 2010.  Audiological testing performed during the evaluation showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
35
45
LEFT
25
20
35
45
50

Average puretone thresholds were 33.75 (rounded up to 34) decibels in the right ear and 37.5 (rounded up to 38) decibels in the left ear.  The Veteran had Maryland CNC test scores of 96 percent for both ears.  The examiner diagnosed the Veteran with normal to moderate bilateral sensorineural hearing loss.  

The Veteran's two completed audiological tests conducted since September 2007 show some fluctuations in the threshold levels.  The audiological tests, however, do not indicate that the Veteran is entitled to an increased evaluation.  Based upon the results of the September 2007 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for the right ear and a Roman numeral I is derived for the left ear.  Thus, neither is the "better ear."  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  Similarly, based upon the September 2010 results, a Roman numeral I is derived for the right ear and a Roman numeral I is derived for the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the evidence does not support a finding of a compensable evaluation for the Veteran's service-connected bilateral hearing loss.  

The Board notes that in support of her claim, the Veteran has submitted three additional audiological evaluations.  In March 2007, the Veteran underwent a private audiological evaluation.  Audiological testing performed showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
35
45
LEFT
20
20
25
40
50

Average puretone thresholds were 31.25 decibels in the right ear and 33.75 decibels in the left ear.  Unaided speech discrimination scores were reported as 88 percent in the right ear and 90 percent in the left ear.  

In August 2008, the Veteran was afforded an audiology consultation through her local VA outpatient treatment facility.  Audiological testing performed showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
40
LEFT
25
15
30
40
45

Average puretone thresholds were 30 decibels in the right ear and 32.5 decibels in the left ear.  Unaided speech discrimination scores were reported as 96 percent in the right ear and 84 percent in the left ear.  

The Veteran visited a private audiologist for an additional audiological evaluation in October 2011.  Audiological testing performed showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
55
LEFT
30
35
40
55
60

Average puretone thresholds were 43.75 decibels in the right ear and 47.5 decibels in the left ear.  Unaided speech discrimination scores were reported as 100 percent in both ears.  

The Board notes that for the two private audiological evaluations reported above, only the graphic representations of the audiograms were included in the record, with no numeric interpretation provided.  However, as all of the audiometric results are conveyed in a straightforward graph, the Board found that it, as the finder of fact, could interpret the charts to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance.)  

Additionally, the Board notes that under governing regulations, testing of hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  There is no indication in the record that the two private audiometric tests and VA audiological consultation were conducted in the manner prescribed.  In fact, the August 2008 VA audiological consultation report indicates that speech discrimination testing was conducted using the CIDW-22 test.  See the August 2008 audiological report.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for clarification of the audiological evaluations is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474), and based upon the results shown, it is clear that the Veteran still would not warrant a compensable rating under the rating criteria even if they were found to be suitable for rating purposes.  

Specifically, based upon the results of the March 2007 audiological evaluation, and assuming that the speech discrimination testing was conducted in a controlled setting using a Maryland CNC word list for all three audiological evaluations, a Roman numeral II is derived for the right ear and a Roman numeral II is derived for the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  Similarly, the August 2008 audiological evaluation results reflect a Roman numeral I for the right ear and a Roman numeral II for the left ear.  Again, a noncompensable evaluation is derived from Table VII by intersecting the applicable rows with the applicable columns.  Finally, the October 2011 audiological evaluation results are indicative of a Roman numeral I for the right ear and a Roman numeral II for the left ear.  Application of Table VII establishes a noncompensable evaluation.  As such, considering these additional audiological evaluations, the evidence does not support a finding of a compensable evaluation for the Veteran's service-connected bilateral hearing loss.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results of both of these evaluations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz.  

The Board has also considered the Veteran's statements that her disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of hearing loss according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of her hearing loss has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As discussed, the varying reports are essentially consistent in findings over the period at issue.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.   

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.  

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board also notes that the Court has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the evidence does not reflect that the disability at issue is of a nature such that application of the regular schedular standards is rendered impracticable.  Here, the September 2010 VA examiner noted that the Veteran had difficulty hearing on the telephone and understanding conversation in background noise.  In this case, the Board finds that the overall medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 6100.  In short, the rating criteria contemplate not only her symptoms but the severity of her hearing loss and speech recognition ability.  For these reasons, referral for extraschedular consideration is not warranted.  

The Board is aware of the Veteran's complaints about not being able to hear well; however, it must be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address her disability picture.  The clinical findings establish that the preponderance of the evidence is against an initial compensable evaluation for the Veteran's bilateral hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


